Citation Nr: 9924312	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-10 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral flatfeet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1943 to December 
1945.  The present appeal ensues from a March 1998 rating 
decision by the Department of Veterans' Affairs (VA) Regional 
Office and Insurance Center (RO) in St. Paul Minnesota, which 
increased the evaluation assigned to the veteran's bilateral 
flatfeet to 10 percent effective January 1998.  

The Board initially notes that during his August 1998 hearing 
testimony, the veteran appeared to raise a claim for 
entitlement to service connection for bilateral ankle 
problems.  This matter is not presently before the Board, as 
the RO has not had an opportunity to address this question.  
Accordingly, these matters are referred to the RO for 
clarification and appropriate action.  


FINDINGS OF FACT

The veteran's foot disability is manifested by mild flatfeet, 
with objective evidence of a slight deformity (hallux 
valgus), tenderness on palpation, pain on use and swelling. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral flatfeet have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§3.321, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5276 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned to his 
service-connected bilateral flatfeet does not adequately 
reflect the severity of his foot symptomatology.  He asserts 
that the evaluation should be increased based on deformity, 
pain on manipulation, swelling and calluses.  The Board of 
Veterans' Appeals (Board) notes that the veteran's foot 
disability was initially characterized by the RO as pronated 
feet, but has since been recharacterized as bilateral 
flatfeet.  

A claim for an increased evaluation is well grounded where 
the claimant asserts that a higher rating is justified due to 
an increase in severity of the service-connected condition.  
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994);  Proscelle v. 
Derwinski, 2 Vet.App. 629, 631-32 (1992).  In the present 
case, the veteran's claim is well grounded and the Board also 
finds that all relevant facts have been properly developed 
and that all evidence necessary for equitable resolution of 
the issue on appeal has been obtained.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1998).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation;  otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The veteran's foot disability was evaluated as 10 percent 
disabling pursuant to Diagnostic Code 5276.  This diagnostic 
code provides that a person with moderate bilateral flatfeet 
with weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet, bilateral or unilateral warrants a 10 
percent evaluation.  A 30 percent evaluation requires a 
showing of severe flatfeet with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

At the August 1998 hearing in this matter, the veteran and 
his representative contended that not only does the veteran 
have problems with bilateral flatfeet, but that his flatfeet 
have caused other conditions to manifest including ankle 
problems, hammertoes, heel spurs, calluses and ganglion 
cysts.  The record reveals that the veteran is only service 
connected for bilateral flatfeet.  However, even assuming 
that the veteran's other foot and ankle conditions are all 
etiologically related to his bilateral flatfeet, the clinical 
findings of record do not reveal a disability picture that 
warrants an evaluation in excess of the currently assigned 10 
percent.  

As previously stated, a 30 percent evaluation requires a 
showing of severe bilateral flatfeet with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use and characteristic callosities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  In this case, VA outpatient treatment 
records and a February 1998 VA examination report show that 
the veteran has mild, not severe flatfeet, with objective 
evidence of a slight, not marked deformity (hallux valgus), 
tenderness on palpation, pain on use and swelling.  In 1997, 
the veteran received outpatient care on several occasions for 
ankle pain and swelling.  During a VA examination in February 
1998, a VA examiner indicated that the veteran had tenderness 
to palpation of various areas of both feet and ankles, pain 
on use of the right foot and ankle, a slight hallux valgus 
deformity, cystic changes in the metatarsal head of the right 
great toe, and calcaneal spurs in the right foot and both 
ankles.  In addition, x-rays revealed "mild" pes planus and 
degenerative joint disease of the first metatarsophalangeal 
joint on the left.  The veteran has submitted no evidence 
disclosing a diagnosis of severe flatfeet or a marked 
deformity, or treatment for callosities.  Accordingly, a 
higher evaluation is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

During the VA examination in February 1998, the VA examiner 
concluded that the veteran has pain in his right foot and 
ankle that limits his functional ability, particularly his 
ambulation.  He further concluded that the veteran had normal 
range of motion of the toes, feet and ankles, and no range of 
motion loss due to pain on use.  The veteran and his 
representative argue that the veteran's examination and the 
VA examiner's opinions are inadequate pursuant to DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  The Board has considered 
whether an increased evaluation could be assigned for the 
veteran's bilateral flatfoot disorder on the basis of 
functional loss due to objective evidence of pain.  Id.; 
38 C.F.R. §§ 4.40, 4.45, 4.59.  In making this determination, 
the Board finds that sections 4.40 and 4.45 of the C.F.R. as 
interpreted in DeLuca are inapplicable to the facts of the 
present case, because Diagnostic Code 5276 is not predicated 
on loss of range of motion.  See Johnson v. Brown, 9 Vet.App. 
7, 9 (1996).  Further, Diagnostic Code 5276 specifically 
address disability due to pain.  

In conclusion, the Board holds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for bilateral flatfeet.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, a preponderance of the evidence 
is against the veteran's claim and the doctrine is not 
applicable in this case.  Gilbert v. Derwinski, 1 Vet.App. 
49, 55-56 (1990).   

The Board has also considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  However, in the present case, 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
it is not appropriate for the Board to have this matter 
referred to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for approval of an extra-
schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  
Bagwell v. Brown, 9 Vet.App. 157, 158-59 (1996); Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).



ORDER

An evaluation in excess of 10 percent for bilateral flatfeet 
is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

